Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 recites the phrase designed for which makes emitting the laser radiation … an intended use without patentable weight. For the purpose of examination, and until an appropriate correction is made, the examiner construes emitting the laser radiation … as having patentable weight.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 6-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang (US-10114035-B2) in view of Walsh (US-9829717-B1) and further in view of Noris(as evidenced by NERIN	KR 20070085077 A) .

Regarding claim 1, Wang teaches:
A LIDAR system (Fig 2, 6:39-41; Lidar system 200), comprising:
a laser radiation source to generate coherent laser radiation (Fig 2, 6:60-61; light source 202 (e.g., coherent pulsed laser system));
wherein the LIDAR system is designed for emitting the laser radiation emitted by the LIDAR system essentially in propagation modes which correspond to analytical solutions of the paraxial Helmholtz equation (Figs 1-2, 5:26-27, 48-50; OAM generator 100, OAM states include Laguerre-Gaussian light beams; OAM generator 100 includes an OAM sorter) Wang does not teach:
including two ordinal numbers, at least one of the two ordinal numbers being greater than 0.
Walsh teaches:
including two ordinal numbers, at least one of the two ordinal numbers being greater than 0 (Fig 2a, 9:60-62; sorting device 200; Laguerre-Gaussian mode is denoted LGml, where l is the topological charge and can be any integer, while m is an integer≧0).

Walsh is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems). In addition, it is reasonably pertinent to the problem faced by the inventor (generating OAM Laguerre-Gaussian light beams).
Wang, as modified in view of Walsh, does not teach wherein the laser radiation emitted by the LIDAR system propagates essentially in one single propagation mode.
Norris teaches wherein the laser radiation emitted by the LIDAR system propagates essentially in one single propagation mode (Fig 21, 28:60-61; single propagation mode for the light to the probe head 2110 and the light out of the probe head 21110).(as one can see form evidence by the Nerin transverse monomodal systems can be used in many technologies which are dealing with lase propagation such as the first field is metrology of physical quantities,  optical microscopy and in particular image tomography areas of biological or non-biological materials, a three dimensional microscope, strioscopy and phase difference analysis, low coherence interferometry and many other technologies and therefore argument regarding the non analogous art is not persuasive. Monomodal systems are related to light propagation systems and lidars are one type of the light propagation systems )
It would have been obvious before the effective filing date of the claimed invention to a Phosita (a person having ordinary skill in the art) to have modified the Lidar system taught by Wang by substituting the OAM sorter taught by Walsh (Fig 2a, sorting device 200) for the OAM sorter taught by Wang (Fig. 4, OAM sorter). The Phosita would be motivated to apply that substitution in order to double the available state space over an OAM only sorter by removing SAM degeneracy from the output. The substitution would yield predictable results (doubling the available state space) to the Phosita without requiring a separate phase correction (Walsh 8:5-8). Norris is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems).

It would have been obvious before the effective filing date of the claimed invention to a Phosita to have modified the Lidar system taught by Wang, as modified in view of Walsh, to include the single propagation mode feature taught by Norris. The Phosita would be motivated to apply that modification in order to eliminate or reduce any differences between different modes that propagate in the same optical path (Norris 28:15-17). The Phosita would have a reasonable expectation of success in doing so.

Regarding claim 2, all elements of claim 1 have been addressed above.
Wang further teaches wherein the propagation modes are Hermite-Gaussian modes, Laguerre-Gaussian modes, or Ince-Gaussian modes (Fig 4, 10:1-3; input beams 402 may include a plurality of orthogonally decoded Laguerre-Gaussian (LG) modes).

Regarding claim 3, all elements of claim 1 have been addressed above.
Walsh further teaches wherein the propagation modes are Laguerre-Gaussian modes as stable solutions of the paraxial Helmholtz equation in cylindrical coordinates using the assigned Laguerre polynomials Lpl including ordinal numbers p and l, p being equal to 0 and l being greater than 0 (Figs 2a, 5a-b, 9:55-57, 60-64; particularly important set of cavity modes are the Laguerre-Gaussian modes, which are a solution to the paraxial Helmholtz equation; Laguerre-Gaussian mode is denoted LGml, where l is the topological charge and can be any integer, while m is an integer≧0; intensity profile of the LG0+1, and LG0−1 modes are shown).

It would have been obvious before the effective filing date of the claimed invention to a Phosita to have further modified the Lidar system taught by Wang to include the Laguerre-Gaussian modes as taught by Walsh. The Phosita would be motivated to apply that modification in order to include the two SAM eigenstates of each Laguerre-Gaussian mode (Walsh 10:1-2), and thus doubling the states available for each mode. The Phosita would have a reasonable expectation of success in doing so.

Regarding claim 6, all elements of claim 1 have been addressed above.
Wang further teaches wherein the laser radiation generated by the laser radiation source is transformed into the propagating propagation modes with the aid of a diffractive optical element 

Regarding claim 7, all elements of claim 1 have been addressed above.
Wang further teaches wherein the laser radiation generated by the laser radiation source is transformed into the propagating propagation modes with the aid of a spiral phase plate or a vortex lens (Fig 1, spiral phase plate 104).

Regarding claim 8, all elements of claim 1 have been addressed above.
Wang further teaches wherein the laser radiation generated by the laser radiation source is transformed into the propagating propagation modes with the aid of a cylindrical lens, an SLM, or Q plates (Fig 1, 5:48-49; OAM generator 100 may include a spatial light modulator (SLM) or Q-phase plates).

Regarding claim 9, all elements of claim 1 have been addressed above.
Walsh further teaches wherein the propagation modes include at least 80% of a total radiated power emitted by the LIDAR system (Fig 6d, 11:53-57; the figure shows the fraction of total output power in each of the two modes (m=0, l=+1 and l=−1); these two propagation modes include at least 80% of a total radiated power).

It would have been obvious before the effective filing date of the claimed invention to a Phosita to have further modified the Lidar system taught by Wang to include the propagation modes include at least 80% of a total radiated power as taught by Walsh. The Phosita would be motivated to apply that modification in order to ensure that the power conversion from the basic-mode beam emitted by the laser radiation source to the propagation modes is efficient (at least 80%), and thus the signal-to-noise ratio is high. The Phosita would have a reasonable expectation of success in doing so.

Regarding claim 5, all elements of claim 4 have been addressed above.
Walsh further teaches wherein the propagation mode is a Laguerre-Gaussian mode as a stable solution of the paraxial Helmholtz equation in cylindrical coordinates using an assigned Laguerre polynomial Lpl including ordinal numbers p equal to 0 and l equal to 1, 2 or 3 (as have been addressed above in claim 3).

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Wang in view of Walsh and Noris and further in view of  Mudalige (US-10073456-B2).

Wang, as modified in view of Walsh, teaches:
the LIDAR system comprising:
a laser radiation source to generate coherent laser radiation;
wherein the LIDAR system is designed for emitting the laser radiation emitted by the LIDAR system essentially in propagation modes which correspond to analytical solutions of the paraxial Helmholtz equation including two ordinal numbers, at least one of the two ordinal numbers being greater than 0 (as have been addressed above in claim 1).
Wang, as modified in view of Walsh, does not teach:
A motor vehicle including a LIDAR system and a control system of the motor vehicle, the LIDAR system being connected to the control system of the motor vehicle,
Mudalige teaches:
A motor vehicle including a LIDAR system and a control system of the motor vehicle, the LIDAR system being connected to the control system of the motor vehicle (Figs 1-3; motor vehicle 12, vehicle communication and control system 10, plurality of sensors 26 including LiDAR, vehicle control module 54, LiDAR system 108),


It would have been obvious before the effective filing date of the claimed invention to a Phosita to have modified the Lidar system taught by Wang, as modified in view of Walsh, to include employing a Lidar system in a motor vehicle as taught by Mudalige. The Phosita would be motivated to apply that modification in order to provide driving control with less driver intervention as operation of modern vehicles is becoming more automated (Mudalige 1:13-15). The Phosita would have a reasonable expectation of success in doing so.

Response to Arguments
Applicant's arguments filed 06/03/3021 have been fully considered but they are not persuasive. Examiner presented evidence that argument regarding non-related arts is not persuasive. Nerin explicitly teaches that monomodal lasers are commonly used in many technologies which deal with light propagation. And therefore light propagation itself is a field of endeavor and not the medical or metrological. The person of ordinary skills in the art is not a medical or metrological but rather the optics. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645